DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. Applicant's arguments with respect to claims 1-19 have been considered but are moot because the arguments apply to the newly amended claims limitation of 01/19/2021 in which the examiner did not have to consider these limitations before. The newly added limitation will be address in the office action below.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an overlay, claimed in claim 17” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because of the following informalities: 
Reference numerals (i.e. “an overlay, claimed in claim 17”) should be consistently inserted throughout the specification, specifically under the detailed description of the invention. Additionally, when there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures and to the different parts by use of reference letters or numerals.
Furthermore Applicant is advised to use consistent identification for each element throughout the specification. (For example: if numeral 1 is a overlay, then overlay should be consistently used in the specification).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shumate et al. [herein after Shumate] (US 2002/0119077). 
Regarding claim 1, Shumate discloses an apparatus, comprising: a media (290, Fig. 5a) that includes an encoded pattern [“reference point or points (e.g., fiducials)”;  ¶0060, lines 5-7)] to indicate a location of each of a plurality of dispensing locations on a receiving area (area adjacent 290), for a pipette dispenser   “aspiration or dispensation” (¶0060, lines 5-7), the encoded pattern “reference point or points” being employed to guide the pipette dispenser “aspiration or dispensation” to dispense  “aspiration or dispensation can be triggered to begin” a volume to a selected dispensing location from the plurality of dispensing locations based on a predetermined dispensing location on the receiving area (¶0057, line 1 -9), wherein the encoded pattern encodes an amount of the volume to be dispensed by the pipette dispenser to the selected dispensing location ([¶0062, lines 1-3] “the liquid handler may comprise a plurality of nanoliter pipettes that can individually dispense a predetermined volume”).
Regarding claim 2, Shumate further discloses the media being at least one of a paper material, a metallic material, and a plastic material that includes the encoded pattern (¶0004, lines 1-7).
Regarding claim 3, Shumate further discloses the encoded pattern encodes “reference point or points an X and a Y location for each of the dispensing locations on the receiving area (area adjacent 290; ¶0060, lines 1 -7).
Regarding claim 4, Shumate further discloses the media further comprises a metallic portion to provide a Z direction that indicates a depth with respect to a distance between the pipette dispenser and the receiving area (¶0082, lines 1 -4).
Regarding claim 5, Shumate further discloses the media (290, Fig. 5a) being located on top of the receiving area, beneath the receiving area (area adjacent 290), or integrated within the receiving area (area adjacent 290) to provide the encoded pattern “reference point or points”, the receiving area (area adjacent 290) includes a well plate or a petri dish (¶0057, line 1 -9).
Regarding claim 6, Shumate further discloses the encoded pattern “reference point or points” being illuminated by at least one of an infrared source and a visible light source (¶0060, line 19 -24).
Regarding claim 7, Shumate further discloses the encoded pattern “reference point or points” indicates an amount of the volume to dispense to the selected dispensing location (¶0064, line 1-3).
Regarding claim 8, Shumate further discloses a pipette dispenser to distribute a volume to a plurality of dispensing locations located on a receiving area; and a decoder (¶0060, line 11-14) in the pipette dispenser (¶0064, line 1-3) that receives an encoded pattern “reference point or points”  from a media (290, Fig. 5a) that indicates a location of each of the plurality of dispensing locations on the receiving area (area adjacent 290), the encoded pattern “reference point or points” being employed to guide the pipette dispenser to dispense the predetermined volume to a selected dispensing location on the receiving area (¶0062, line 1-3), wherein the decoder is configured to decode the encoded pattern to obtain an amount of the volume to be dispensed by the pipette dispenser to the selected dispensing location ([¶0062, lines 1-3] “the liquid handler may comprise a plurality of nanoliter pipettes that can individually dispense a predetermined volume”).
Regarding claim 9, Shumate further discloses the pipette dispenser (¶0062, line 1-3) further comprising a camera to receive images from the illuminated encoded pattern and provide the images to the decoder (¶0060, line 11-14).
Regarding claim 10, Shumate further discloses the pipette dispenser further comprising an illumination source that includes at least one of an infrared source and a visible light source to illuminate the encoded pattern (¶0060, line 19 -24).
Regarding claim 11, Shumate further discloses the pipette dispenser includes an impedance sensor to determine a depth from the receiving area with respect to the pipette dispenser (¶0082, line 10-15).
Regarding claim 13, Shumate further discloses the pipette dispenser includes a processor to determine a depth from the receiving area with respect to the pipette dispenser based on an image dot size detected from the encoded pattern (¶0060, line 16-19).
Regarding claim 14, Shumate further discloses: a receiving area that includes a plurality of dispensing locations to receive a volume from a pipette dispenser; and a media (290, Fig. 5a) that includes an encoded pattern “reference point or points” to indicate an X and Y location of each of the plurality of dispensing locations on the receiving area (¶0060, lines 1 -7)., the encoded pattern “reference point or points” being employed to guide the pipette dispenser to dispense the volume to a selected X and Y dispensing location based on a predetermined dispensing location for the receiving area, the media (290, Fig. 5a) includes a conductive layer to indicate a Z direction with respect to a depth of each of the dispensing locations (¶0082, lines 1 -4), the depth is sensed from the conductive layer to notify the pipette dispenser when to dispense the volume to the predetermined dispensing location (¶0082, line 10-15).
Regarding claim 15, Shumate further discloses the media (290, Fig. 5a) being located on top of the receiving area (area adjacent 290), beneath the receiving area, or integrated within the receiving area to provide the encoded pattern “reference point or points”.
Regarding claim 16, Shumate further discloses the encoded pattern encodes a number of drops to be dispensed by the pipette dispenser to the selected dispensing location ([¶0066, lines 2-6] “Preferably, small volumes will be dispensed at a liquid transfer height of less than about 10 mm, and more preferably less than about 2 mm” [0058, lines 1-2, “Preferably, a predetermined location (e.g., center) of a pre-selected addressable well will be aligned with the center of a pipetting head's fluid trajectory”).
Regarding claim 17, Shumate further discloses the media (290) comprises an overlay (292) that is configured to be placed on a well plate (384), and wherein the encoded pattern “reference points or points” being carried by the overlay (292).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shumate in view of Cote (WO 2016/081595).
Regarding claim 12, Shumate discloses a pipette dispenser to determine a depth from the receiving area with respect to the pipette dispenser based on movement of the pipette dispenser from a predetermined starting position.
Shumate fails to disclose an accelerometer.
Cote discloses an accelerometer (Page 19, lines 1-2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of encoded pattern, to modify Shumate, to include an accelerometer, as taught by Cote, for the benefit of providing a device where the movement can be detected by the sensor and therefore the signals from the control system accurately detects the position.
Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855